Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Owens, J.), imposed April 21, 1987, upon her conviction of manslaughter in the first degree, upon her plea of guilty, the sentence being an indeterminate term of 5 to 15 years’ imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of 2Vs to 7 years’ imprisonment; as so modified, the sentence is affirmed.
Upon a review of the record we conclude that the sentence was excessive to the extent indicated. We note that upon their postjudgment investigation of the facts and circumstances of this case, the People have reached the same conclusion, and consent to the reduction. Mollen, P. J., Brown, Spatt and Harwood, JJ., concur.